Case: 1:91-cv-00256-TSB-SM Doc #: 3187 Filed: 06/29/20 Page: 1 of 9 PAGEID #: 12550




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



  ARTHUR RAY BOWLING, et al.,                       )
                                                    )
                Plaintiffs,                             Case No. C-1-91-256
                                                    )
  v.                                                )
                                                    )
  PFIZER INC., et al.,                                  Timothy S. Black, District Judge
                                                    )
                Defendants.                         )
                                                    )




                                       AGREED ORDER

        The Settlement in this case was reached in 1992 and approved by the Honorable S.

 Arthur Spiegel. (Doc. 250.) Since then, the Settlement has been administered by a succession

 of special master/trustees and others and overseen by the Honorable Herman Weber and by

 this Court. Nancy Lawson, Esq. now serves as Special Master/Trustee of the Bowling

 Settlement Fund. CAC Services Group, LLC (CAC) serves as the Settlement Administrator,

 carrying out the Special Master/Trustee’s court-approved instructions and maintaining an

 open line of communication for any class members who would like to obtain information

 about the Settlement or avail themselves of its benefits.

        Paul De Marco, Esq. and Terence Coates, Esq. of Markovits, Stock & DeMarco, LLC

 serve pro bono as Class Counsel, and Brian Wolfman, Esq. serves pro bono as Special Counsel

                                                1
Case: 1:91-cv-00256-TSB-SM Doc #: 3187 Filed: 06/29/20 Page: 2 of 9 PAGEID #: 12551




 to Class Counsel. James Capretz, Esq. served as Special Counsel to Class Counsel until his

 death in 2019. The Court extends its sympathies to Mr. Capretz’s family and colleagues and

 its gratitude for his many years of service in this case.

        On October 29, 2015, the Court entered an agreed order approving an amendment of

 the Settlement and a second distribution totaling almost $17 million to all then-living

 implantee class members and their then-living spouses. (Doc. 3138.) The agreed order

 approving the second distribution required a holdback in the agreed amount of $1,619,835.

 Id. at 33. In that agreed order, the Court found that this holdback amount

        would be more than sufficient to cover the reasonable and foreseeable (a) costs
        of reimbursing qualified class members’ uninsured expenses related to explant
        surgeries under subsection 5.2.3, including those who qualify under the
        Supervisory Panel’s guidelines and those later diagnosed with single-leg
        fractures; (b) fees and expenses of the Settlement Administrator; (c) fees and
        expenses of the Special Master/Trustee; (d) fees for any necessary tax return
        preparation and accounting and for a biennial review of the remaining funds
        by a qualified outside accounting firm; (e) costs associated with administering,
        implementing, and/or enforcing the terms of the Settlement, including any
        additional expenses of the Supervisory Panel or its members and any further
        work that the Court might ask of the Panel or any of its members; and (f) fees
        and expenses related to the distribution. This hold-back will cover the
        foregoing expenses and any other costs associated with carrying out the
        purposes of the Settlement Agreement in future years.

 Id. at 32-33. With the payment of 17 late claims from the second distribution earlier this year

 totaling $92,224.67, that distribution is now complete.

        Over the past five years since the Court ordered the second distribution, no class

 member has been reimbursed for uninsured expenses related to explant surgeries under

 subsection 5.2.3 of the Settlement, including those who qualify under the Supervisory Panel’s



                                                 2
Case: 1:91-cv-00256-TSB-SM Doc #: 3187 Filed: 06/29/20 Page: 3 of 9 PAGEID #: 12552




 guidelines and those later diagnosed with single-leg fractures. Although such

 reimbursements have totaled about $1.3 million over the 28-year life of the Settlement and

 $397,421.56 since 2001, they totaled only $107,953.88 since 2003, $3,083.97 between 2008 and

 2012, and zero over the past seven years. See Exhibit A. Moreover, although Pfizer is not

 responsible for such reimbursements or the funds needed to cover them going forward,

 Pfizer nevertheless remains subject to certain other potential payment obligations to class

 members under the Settlement.

        As of May 2020, the Settlement Fund’s balance is $1,606,499.00. If the trend lines

 evident since 2008 are projected into the future, virtually none of this reserve will be spent on

 direct benefits to class members, barring another distribution. Stated another way, it appears

 likely that the remainder of this reserve will be used exclusively to cover administrative costs.

 This makes it appropriate for the Court to consider a third distribution, especially in light of

 the advancing age of implantee class members and the availability of relatively up-to-date

 contact information for them as a result of the second distribution. This also makes it

 appropriate for the Court to consider further steps to minimize the costs of administering the

 Settlement. To achieve these ends, the Court has directed the Special Master/Trustee, Class

 Counsel, and Special Counsel to submit recommendations.

  Recommendations of The Special Master/Trustee, Class Counsel, and Special Counsel

        The Special Master/Trustee, Class Counsel, and Special Counsel jointly recommend

 that the Court approve a third distribution, this time in the amount of $1,300,000.00, to be

 divided in equal shares among all living implantee class members who cashed checks as part


                                                3
Case: 1:91-cv-00256-TSB-SM Doc #: 3187 Filed: 06/29/20 Page: 4 of 9 PAGEID #: 12553




 of the second distribution (including the late claimants paid earlier this year); and that once

 the third distribution has been completed, the remainder of the funds in the Settlement Fund

 be entrusted to the care and custody of HealthPath Foundation of Ohio, a non-profit

 foundation in Ohio, by means of the “Custodial Agreement Between HealthPath Foundation

 of Ohio and the Special Master/Trustee of the Bowling/Pfizer Heart Valve Settlement Fund,”

 which is attached as Exhibit B for the Court’s approval.

                           The Recommended Third Distribution

        The second distribution was highly successful in that it resulted in payment of almost

 $17 million to class members, including to then-living implantees and to spouses of living

 implantees. The total amount successfully distributed represents approximately 99 percent

 of the amount approved for distribution and issued in checks. Because there had been no

 mass distribution of settlement funds in this case since the 1990s, those charged with carrying

 out the second distribution faced the daunting task of locating implantees and their spouses

 two decades later. Thus, the second distribution must be considered a ringing success. Its

 success is a tribute to the work of those who have helped administer the fund and maintain

 the class member database, including Nancy Johnson and her staff at CAC (the current

 Claims Administrator), former Special Master/Trustee James Higgins and his then-counsel

 Nancy Lawson (the current Special Master/Trustee), former Claims Administrator Wayne

 Smith, and their assistants, Jeanine Hance and Cathy Lovely.

        Along with the Special Master/Trustee, Class Counsel and Special Counsel are

 recommending that the Court build on the success of the second distribution by ordering a


                                               4
Case: 1:91-cv-00256-TSB-SM Doc #: 3187 Filed: 06/29/20 Page: 5 of 9 PAGEID #: 12554




 third cash distribution to the implantees class members who cashed checks as part of the

 second distribution, this time with a more modest holdback. Five reasons are offered in the

 support of this aspect of the recommendations.

        First, putting cash in the hands of qualified implantees, many of whom are of

 advanced age and in need, constitutes the highest and best use of the settlement fund,

 particularly during the current uncertain times.

        Second, when the Court approved the amendment to the Settlement to permit cash

 distributions and ordered the second distribution in 2015, it determined that there were no

 other practical uses for the Patient Benefit Fund that were of comparable direct value to class

 members. This remains true today.

        Third, in the light of the highly successful second distribution, which demanded

 accurate location information for class members who cashed checks, the class member

 database—which consists of the names, contact information, and payment information of all

 qualified implantees currently registered as class members—will never be more up-to-date

 and reliable than it is right now. Any significant delay in undertaking another distribution

 will necessarily weaken the accuracy of the database.

        Fourth, having carried out a cash distribution in recent years, Nancy Johnson and her

 staff at CAC should be able to replicate it with the least difficulty and at the lowest possible

 cost to the Settlement Fund. Ms. Johnson estimates that the cost of another distribution to

 living implantees would be about $30,000.




                                                5
Case: 1:91-cv-00256-TSB-SM Doc #: 3187 Filed: 06/29/20 Page: 6 of 9 PAGEID #: 12555




        Fifth, over the past decade, fund expenses have been greatly reduced, with very little

 paid out to class members for reimbursement of qualified uninsured expenses, all of which

 supports a more modest holdback this time around. To demonstrate this, attached as Exhibit

 A is a chart showing all amounts paid out of the Patient Benefit Fund to reimburse class

 members for uninsured medical expenses related to qualifying valve replacement surgeries

 since 2000. Since 2004, the amount paid to all class members in reimbursement claims totals

 only $4,310.03. There have been no reimbursement claims submitted by class members since

 2012. The Special Master/Trustee, Class Counsel, and Special Counsel have stated that they

 expect the trends toward reduced costs—i.e., average annual fund expenses in the $15,000-

 20,000 range and few, if any, viable claims for reimbursement of medical expenses payable

 from the Patient Benefit Fund—to continue into the foreseeable future.

        Based on the foregoing data, the Special Master/Trustee, Class Counsel, and Special

 Counsel recommend that $1,300,000.00 be distributed to the living implantees who cashed

 checks in the second distribution, and that whatever remains in the Settlement Fund and

 from this third distribution be held back to cover future administrative expenses and

 potential reimbursement claims. The rationale for paying only living implantees this time

 around, as opposed to including their spouses again in the distribution, is that the funds to

 be used for this proposed distribution principally were held back in 2015 to provide for

 potential reimbursement payments to implantees (and not their spouses), which have never

 materialized and appear unlikely to do so, based on Exhibit A.




                                              6
Case: 1:91-cv-00256-TSB-SM Doc #: 3187 Filed: 06/29/20 Page: 7 of 9 PAGEID #: 12556




        The 2015 order amending the Settlement Agreement provided that Shiley and Pfizer

 would no longer have any liability or responsibility to pay additional money into the Patient

 Benefit Fund if that Fund ever has insufficient funds to pay claims. After this additional

 distribution, Shiley and Pfizer will still have no responsibility to make any further payments

 into the Patient Benefit Fund under any circumstances. This proposed distribution imposes

 no new or additional liabilities, obligations, or responsibilities on Shiley or Pfizer.1

                           The Recommended Custodial Agreement

        Once the third distribution has been completed, the parties recommend, and it makes

 abundant sense to the Court, that steps be taken to ensure the costs of administering the

 Settlement are being reduced to, and maintained at, the lowest possible levels. Before the

 Court for approval is the “Custodial Agreement Between HealthPath Foundation of Ohio

 and the Special Master/Trustee of the Bowling/Pfizer Heart Valve Settlement Fund,” which is

 attached as Exhibit B for the Court’s approval. In substance, this Custodial Agreement would

 help to reduce administrative costs by placing the monies remaining in the Settlement Fund

 after the third distribution in the care and custody of HealthPath Foundation of Ohio

 (HealthPath).

        HealthPath is an affiliate of the Greater Cincinnati Foundation and has resources for

 and expertise in managing funds and in making grants, particularly in the health care arena.




 1As noted in the Amended Order Approving Amendment and Distribution, Pfizer and
 Shiley retain certain other payment obligations under the Settlement Agreement. See Doc.
 3141, pp. 9-10.
                                                 7
Case: 1:91-cv-00256-TSB-SM Doc #: 3187 Filed: 06/29/20 Page: 8 of 9 PAGEID #: 12557




 Under the Custodial Agreement, HealthPath would be obligated to manage and, where

 necessary, pay out funds according to instructions issued by the Court, all within a ten-year

 timeframe. Within that ten-year window, HealthPath would make use of its internal

 resources to perform administrative responsibilities previously covered by outside vendors

 such as tax preparers and accountants; and to the extent given responsibilities cannot be

 brought in-house at HealthPath, the foundation would use the funds entrusted to it to cover

 them. At all times within that ten-year window, for example, HealthPath would ensure that

 CAC is paid for continuing to act as Settlement Administrator. At the end of this ten-year

 period, HealthPath will distribute the then-remaining funds in the form of grants in support

 of public health projects and/or research for improving cardiovascular health. The Custodial

 Agreement provides for such final distributions on “the earlier of (1) the date on which the

 Court determines and advises HealthPath that sufficient funds exist within the Fund that

 making such grants from the income thereon will not jeopardize any amount reasonably

 anticipated to pay claims under sub-paragraph 2(a)(1) above or (2) ten years from [the

 effective date of the Custodial Agreement].” Exhibit B, p. 2, Sec. 2(b). If the Custodial

 Agreement is approved, the expectation is that HealthPath, utilizing its expertise in grant

 making within the health care arena, in the near term would work in collaboration with the

 Special Master/ Trustee, Class Counsel, and Special Counsel to formulate a plan for

 automatically making the grants described above and in the Custodial Agreement at the end

 of the ten-year period.




                                              8
Case: 1:91-cv-00256-TSB-SM Doc #: 3187 Filed: 06/29/20 Page: 9 of 9 PAGEID #: 12558




                                    Approval by the Court

       The Court accepts these recommendations and orders as follows:

       1. The Special Master/Trustee and the Settlement Administrator shall distribute

           forthwith a total of $1,300,000.00, to be divided in equal shares among all living

           implantee class members who cashed checks in the second distribution, reserving

           the remainder in the Settlement Fund to cover (a) through (f) at pages 32-33 of Doc.

           3138.

       2. The Court approves, and authorizes the Special Master/Trustee to sign, the

           Custodial Agreement attached as Exhibit B.

       3. The Court retains jurisdiction over the administration of the Settlement, including

           the implementation and enforcement of the Custodial Agreement, once it has been

           executed. IT IS SO ORDERED.

                                           ___________________________________________
                                           Timothy S. Black, United States District Judge

 Agreed:

 /s/ Nancy Lawson_____________
 Special Master/Trustee

 /s/ Paul De Marco_____________
 Class Counsel

 /s/ Brian Wolfman_____________
 Special Counsel to Class Counsel

 /s/ Jack Harrison_______________
 Counsel for Pfizer and Shiley



                                              9
